Title: To George Washington from James McHenry, 2 May 1799
From: McHenry, James
To: Washington, George

 
private 
Dear Sir.War Dept [Philadelphia] 2 May 1799.   As it is by no means improbable those events may take place, which will render it indispensible and proper to raise the eventual army, in part or in whole, it has been thought expedient that measures should be taken, for selecting the best qualified among those who would be willing to serve to fill its different regimental grades, with a view of being prepared to proceed instantly, on the event occurring, to raise the men.
The course of reference to the Senators, has been pursued for the States of New Hampshire, Massachusetts, Rhode Island, Connecticut, Vermont, New York, Pennsylvania, Delaware & Maryland. For Virginia, I have thought it best to refer the subject to yourself; and the States of South Carolina and Georgia to Gen. Pinckney. With respect to North Carolina, I have not yet been happy enough to fix upon proper characters to address, having some reason for overlooking the Governor. I mean, I do not think he is sufficiently impressed with the propriety of selecting real federal men.
The inclosed letter was written some time ago, and purposely detained, till the elections should be over in Virginia.
Inclosed is the act giving eventual authority to the President of the United States to augment the army, in pursuance of which the present measure has been adopted. I am Dr Sir sincerely and Affly your ob. St

James McHenry

